DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2021 is being considered by the examiner.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites, “an image processing unit”, the word “unit” is a generic placeholder that invokes 35 U.S.C 112(f). A review of the specification reveals that the corresponding structure is a processor, such as, e.g., a GPU (Graphics Processing Unit) and an FPGA (Field-Programmable Gate Array) as described in para. [0042]. Therefore, the limitation is being interpreted as requiring a processor, such as, e.g., a GPU (Graphics Processing Unit) and an FPGA (Field-Programmable Gate Array) or its equivalent.
Claim 1 recites, “a moving mechanism configured to relatively move”, the limitation is construe to a belt conveyor as described in para. [0041].
Claim 14 recites, “a position information acquisition unit”, the word “unit” is generic placeholder that invokes 35 U.S.C 112 (f). A review of the specification reveals that the corresponding structure is the controller as described in para. [0122]. The controller is a CPU (Central Processing Unit), a ROM (Read Only Memory), and a RAM (Random Access Memory) as described in para. [0043]. Therefore, the limitation is being interpreted as requiring a CPU (Central Processing Unit), a ROM (Read Only Memory), and a RAM (Random Access Memory) or its equivalent.


Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Roessl et al. disclose: an X-ray source (fig.4 item 12); a detector (fig.4 item 16) configured to detect X-rays emitted from the X-ray source, a first grating group (fig.5 item 46) including a plurality of gratings (fig.5 items 52a-h) arranged along an optical axis direction of the X-rays between the X-ray source and the detector, an extending direction of each of the plurality of gratings being along a first direction; a second grating (fig.5 item 48) group including a plurality of gratings (fig.5 items 68a-h) arranged along the optical axis direction of the X-rays between the X-ray source and the detector, the second grating group being arranged side by side with the first grating group in a direction intersecting with the optical axis direction, an extending direction of each of the plurality of gratings of the second grating group being along a second direction different from the first direction. Baturin et al. disclose: a moving mechanism configured to relatively move a subject and an imaging system (para. [0040], [0047]).
The prior arts fail to teach, disclose, suggest or make obvious: a moving mechanism configured to relatively move a subject and an imaging system, the imaging system being composed of the X-ray source, the detector, the first grating group, and the second grating group; and an image processing unit configured to generate a phase-contrast image based on a signal detected by the detector, wherein the moving mechanism is configured to relatively move the subject and the imaging system such that the subject passes through a first grating region in which the first grating group is arranged and a second grating region in which the second grating group is arranged, and wherein the image processing unit is configured to generate a first phase- contrast image when the subject has passed through the first grating region and a second phase-contrast image when the subject has passed through the second grating region.
Claims 2-15 are allowed on the same basis as independent claim 1 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884